Citation Nr: 1826777	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-34 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for an unspecified mild neurocognitive disorder (previously an undiagnosed illness manifested by memory loss).  


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 










INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1985 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, denying an increased rating for the service-connected undiagnosed illness manifested by memory loss.

The Board notes that in addition to the claim currently on appeal, the August 2013 rating decision denied service connection for post-traumatic stress disorder (PTSD).  In September 2013, the Veteran submitted a notice of disagreement as to both issues, and a subsequent statement of the case was issued in September 2014.  However, in the Veteran's Form 9, he only indicated a desire to appeal the denial for an increased rating for the undiagnosed illness manifested by memory loss.  Accordingly, the issue of entitlement to service connection for PTSD is not before the Board.  


FINDING OF FACT

For the entire period on appeal, the Veteran's unspecified mild neurocognitive disorder has not been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, or mild memory loss.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for an unspecified mild neurocognitive disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.125, 4.126(a), 4.130, Diagnostic Code (DC) 9310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1 (2017). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  However, the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Pursuant to VA regulations, the Veteran's unspecified mild neurocognitive disorder has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2017).  The Veteran is currently evaluated at 10 percent under Diagnostic Code (DC) 9310.

The General Rating Formula for Mental Disorders provides for the assignment of a 10 percent rating when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or where symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, DC 9310. 

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, or mild memory loss.  Id.

A 50 percent rating is warranted when the evidence shows there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id. 

Lastly, the assignment of a 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

It should be noted that the symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Additionally, the rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2017).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

On VA examination in August 2012, the Veteran reported problems with his memory beginning after service.  The examining psychologist indicated a diagnosis of dementia, not otherwise specified.  He noted the following symptoms:  depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was noted to have a traumatic brain injury from a motor vehicle accident in July 2011.  The VA psychologist indicated that the Veteran's symptoms of memory loss and difficulties retaining information short-term were primarily related to his previously diagnosed brain syndrome.  

The Veteran was noted to have occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or that his symptoms were able to be controlled by medication.  The VA psychologist indicated that the Veteran's reported memory loss primarily stemmed from his organic condition that may have been further aggravated by his motor vehicle accident.  The psychologist concluded by indicating that the Veteran's level of disability was mild, for he was still able to work, although was sometimes fatigued, and that he denied depression or anxiety except if he could not remember certain information.  

The Board notes that the Veteran was examined in July 2013 in relation to his claim for entitlement to service connection for PTSD.  The VA psychologist who conducted the July 2013 examination indicated that the Veteran was diagnosed with dementia, not otherwise specified, after the July 2011 motor vehicle accident, but that his symptoms had somewhat resolved since that time. 

On VA examination in September 2016, the Veteran was diagnosed with an unspecified depressive disorder with anxious distress.  The following symptoms were reported:  depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.   The psychologist noted that the Veteran had a few individual therapy sessions at the Escondido VA in 2014 and 2015, was currently prescribed Adderall for concentration problems and fatigue, and had no mental health treatment since October 2012.  

The psychologist noted that although the Veteran reported that some of his symptoms had increased in severity since his last exam (fatigue and concentration problems), his depression and anxiety continued to cause only mild and occasional impairment in occupational and social functioning, due primarily to social avoidance and withdrawal, fatigue, and concentration problems.  

On VA examination in October 2016, the Veteran reported anxiety, difficulty sleeping, which he attributed to sleep apnea, and constant worrying.  Memory testing was noted to be normal, although the psychologist indicated that it was just a screening test and she deferred to the neuropsychological test findings of 1994 and 2011 (the 2011 private evaluation is discussed below).  The 1994 VA neuropsychological test found mild cognitive impairment with mild verbal memory loss.  The following symptoms were noted on October 2016 examination:  anxiety and mild memory loss, such as forgetting names, or recent events.  The Veteran reported that he was involved in a motor vehicle accidence in 2011, and that a subsequent neuropsychological report indicated resulting memory loss.  The psychologist provided the following diagnoses:  unspecified anxiety disorder, which is not service-connected, and unspecified mild neurocognitive disorder.  The psychologist noted that the Veteran was diagnosed with a traumatic brain injury after a 2011 motor vehicle accident.

The psychologist noted that there was occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or that symptoms were able to be controlled by medication.  The psychologist indicated that it was not possible to differentiate which portion of the indicated level of occupational and social impairment was attributable to each diagnosed psychiatric disorder without resorting to speculation.  The psychologist indicated that the service-connected diagnosis of memory loss should be changed to unspecified mild neurocognitive disorder to reflect the current Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) terminology.  She further indicated that the Veteran did not have a diagnosis of dysthymic disorder (persistent depressive disorder under DSM-5).  She reasoned that the symptoms presented in the current examination, and the Veteran's medical history, were not consistent with a diagnosis of dysthymic disorder (persistent depressive disorder).

Also of record is an October 2011 private neuropsychiatric examination report conducted after the Veteran's July 2011 motor vehicle accident.  The Veteran reported trouble concentrating and competing tasks as well as some irritability and frustration.  He also reported cognitive defects since the motor vehicle accident.  The Veteran had an unremarkable psychiatric history prior to the accident.  On psychiatric examination, he was noted to have some anxiety, depression, word-finding difficulty, poor attention/concentration, and worsened memory since the motor vehicle accident.  Regarding the Veteran's memory, his performance on general memory function was noted to be average.  Further, the amount of information he was able to absorb with only one trial was within normal functioning limits, and his capacity for new learning was adequate.  However, his ability to recall information after a short delay was impaired.

The private neuropsychologist provided a diagnosis of memory disturbance, and noted that the Veteran's memory deficits correlated with Frontal Temporal Dementia.  The private neuropsychologist indicated that there was some evidence from the Veteran's military service that he might have had memory impairment prior to the accident, but he was not tested at that time, and the military documentation indicated that his memory impairment could have been due to stress.  Additionally, she indicated that he was able to work with ease prior to the motor vehicle accident, but after the accident, he had to work much harder to think things through.  

Finally, of record are VA outpatient treatment records that show the Veteran currently receives psychiatric treatments, primarily for attention deficit disorder and concentration problems.  These records provide no indication that the Veteran's psychiatric symptomatology is worse than what is reflected in the VA and private examination reports of record.  

In light of the foregoing, the Board finds that for the entire period on appeal, the Veteran's unspecified mild neurocognitive disorder did not warrant a rating in excess of 10 percent.  Although the October 2011 private neuropsychologist diagnosed the Veteran with memory disturbance and indicated that his deficits correlated with Frontal Temporal Dementia, she indicated that these symptoms were due to the Veteran's motor vehicle accident.  

Even so, based on the numerous other VA examinations of record, the Veteran's symptomology for the period on appeal are mild in nature.  For example, the August 2012 VA psychologist found the Veteran's psychiatric disability to be mild, reasoning that the Veteran was able to work and denied anxiety or depression.  Further, the July 2013 VA examiner indicated that the Veteran's dementia symptomology appeared to have resolved since his July 2011 motor vehicle accident.  Similarly, the September 2016 VA psychologist opined that the Veteran's symptomology caused only mild and occasional impairment in occupational and social functioning, and was due primarily to social avoidance and withdrawal, fatigue, and concentration problems.  Further, the October 2016 VA psychologist indicated there was occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or that symptoms were able to be controlled by medication.  The most probative evidence of record does not show that the Veteran's symptomology causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  38 C.F.R. § 4.130, DC 9310. 


Accordingly, the Board finds that the evidence of record does not support a rating in excess of 10 percent for an unspecified mild neurocognitive disorder.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to a rating in excess of 10 percent for an unspecified mild neurocognitive disorder is denied.  



____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


